                                              U.S. Department of Justice

                                              United States Attorney
                                              Southern District of New York

                                              United States District Courthouse
                                              300 Quarropas Street
                                              White Plains, New York 10601



                                              May 25, 2021
                                                                                         5/25/2021
BY CM/ECF and Electronic Mail

The Honorable Nelson S. Román                          The parties' request to adjourn the Status
United States District Judge                           teleconf. from May 25, 2021 until July 27, 2021
Southern District of New York                          at 2:00 pm is granted. Clerk of Court requested
300 Quarropas Street                                   to terminate the motion (doc. 9).
New York, New York 10601                                   Dated: May 25, 2021

      Re:    United States v. Herbert Bullock,
             21 Cr. 112 (NSR)

Dear Judge Román:

      The Government writes respectfully, on behalf of both parties, to request an
adjournment of the status conference scheduled for today, May 25, 2021.

       On February 22, 2021, a grand jury in this District returned indictment 21 Cr.
112 (NSR), which charged defendant Herbert Bullock in two counts, with: (1) theft
from a program receiving federal funds, in violation of 18 U.S.C. § 666(a)(1)(A); and
(2) theft of government funds, and aiding and abetting the same, in violation of 18
U.S.C. §§ 641 and 2. Bullock was arrested on March 16, 2021; he was presented before
the Honorable Paul E. Davison, United States Magistrate Judge, that same day, and
released on conditions. Bullock appeared before this Court by telephone on March 25,
2021. At that conference, the Court scheduled a status conference for today, May 25,
2021, and excluded time until today pursuant to 18 U.S.C. § 3161(h)(7)(A).

       The Government has provided defense counsel with discovery; however, that
discovery is voluminous. The Government plans on providing defense counsel with
“hot docs” to assist in the defendant’s review of discovery. The Government and de-
fense counsel have also been discussing the nature of the case, the discovery, and
whether a disposition short of trial would be appropriate. Indeed, if the parties ap-
peared, they expect they would ask for an adjournment in order to continue those
discussions. Accordingly, in order to preserve judicial resources, the parties respect-
fully request that tomorrow’s conference be adjourned until the end of July. The
Court’s Courtroom Deputy has indicated that the Court is available for a status con-
ference on July 27, 2021, at 2:00 pm.
Hon. Nelson S. Román
May 25, 2021
Page 2 of 2

      Accordingly, the Government respectfully requests that the status conference
be adjourned to July 27, 2021, at 2:00 pm.

       Additionally, the ends of justice served by granting a continuance outweigh the
best interests of the public and the defendant in a speedy trial, because, among other
things, it will allow defense counsel to review discovery with his client, determine
what pre-trial motions, if any, to make and prepare such motions, prepare for trial,
and engage in disposition discussions. Accordingly, the Government respectfully re-
quests that time be excluded pursuant to the Speedy Trial Act, 18 U.S.C.
§ 3161(h)(7)(A), though July 27, 2021, or such other date that this Court sets for the
adjourned conference. Defense counsel has consented to such an exclusion of time. I
have attached a proposed order excluding time.

      Please feel free to contact me with any questions or issues.

                                              Respectfully submitted,

                                              AUDREY STRAUSS
                                              United States Attorney


                                       By:    ___________________________________
                                                __________
                                                         ______________________
                                              Michael
                                                 chaeel D.
                                                        D MMaimin
                                                            aimin
                                                            ai
                                              Assistant United States Attorney
                                              (914) 993-1952

cc:   Jason I. Ser, Esq. (by electronic mail and CM/ECF)




                                          2
